Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on January 30th, 2021, which initially claims 1-20 have been presented for examination, and on same day claims 1-20 have been modified for minor informalities by a preliminary amendment. 
Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1 and 11 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

3.	(A).	Priority: A certified copy of priority document has been received by the US PTO (herein after office) on 01/30/2021.  Accordingly, the priority date that has been considered for this application is August 3rd, 2018. 
	(B).	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/30/2021 and 03/18/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(C).	 Claims 1-20  are allowed. 
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
4.	The following is an examiner’s statement of reasons for allowance:
  	Based on the search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “detecting, by the reusability detecting system, one or more pre-existing requirements associated with pre-existing projects, similar to the current requirement by performing semantic analysis of the current requirement and the one or more pre-existing requirements; determining, by the reusability detecting system, a similarity score for each of the one or more pre-existing requirements based on degree of similarity between the current requirement and the one or more pre-existing requirements” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of  a method of identifying reusable project components for building a new project, wherein method comprises extracting current requirement of the new project from one or more data sources, using NLP and detect pre-existing requirements associated with pre-existing projects, similar to the current requirement by performing semantic analysis of the current requirement and the pre-existing requirements using a predefined machine learning technique such as Latent Semantic Analysis (LSA) technique. A similarity score is determined for each of the one or more pre- existing requirements based on degree of similarity between the current requirement and the pre-existing requirements. Finally, the reusability detecting system retrieves project components associated with one of the pre-existing requirements based on the similarity score that are the reusable project components for building the new project, thereby reducing time, cost and resources required for developing the new project renders the pending independent claims allowable. Claims 2-10 and 12-20 are dependent upon claims 1 and 11 according to their respective statutory classes. Since the independent claims 1 and 11 are allowable, claims 2-10 and 12-20 are also allowable at least by virtue of the dependency relationship.

5.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

6.	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                08/26/2022